Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
This communication is responsive to Amendment, filed 08/30/2021.
Claims 1, 3-9, 11-21 are pending in this application. Claims 2, 10 were cancelled. Claims 1, 9, 16 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with representative Emily F. Harmon, on 04/15/2022. 
The application has been amended as follows:
Cancel claims 4, 11, 18
1.	(Currently amended) A computer implemented method for ranking supporting passages in a question answering (QA) system, wherein the QA system is coupled to a document corpus, and the document corpus includes a plurality of documents related to a particular domain, the method comprising:
	receiving, by a processor coupled to one or more user devices, an input question and a plurality of passages, wherein the plurality of passages are extracted from the document corpus by the QA system;
	identifying, by the processor, a plurality of candidate answer occurrences from the plurality of passages, wherein at least two candidate answer occurrences are the same;
	assigning, by the processor, a plurality of first local features to each candidate answer occurrence, wherein the plurality of first local features are assigned by a plurality of context dependent scorers, and each context dependent scorer assigns one first local feature to the each candidate answer occurrence; 
merging, by the processor, the plurality of candidate answer occurrences to generate a group of candidate answers, wherein each candidate answer is different, wherein the at least two same candidate answer occurrences are merged as one candidate answer;
assigning, by the processor, a plurality of second local features and a plurality of nonlocal features to each candidate answer;
calculating a first final confidence score from the plurality of first local features for the each candidate answer occurrence;
calculating a second final confidence score from the plurality of second local features and the plurality of nonlocal features for the each candidate answer;
ranking, by the processor, the group of candidate answers using a linear answer scoring model, wherein the group of candidate answers are ranked based on the second final confidence score;
ranking, by the processor, the plurality of candidate answer occurrences using the linear answer scoring model, wherein the plurality of candidate answer occurrences are ranked based on the first final confidence score; and
presenting, by the processor, a ranked list of candidate answers and a ranked list of supporting passages for each candidate answer, in response to the input question, wherein the supporting passages correspond to the plurality of candidate answer occurrences.

2.	(Canceled)

3.	(Previously presented) The method as recited in claim 1, wherein the plurality of second local features are assigned by the plurality of context dependent scorers, and each context dependent scorer assigns one second local feature to the each candidate answer; the plurality of nonlocal features are generated from the plurality of second local features.

4.	(Canceled) 

5.	(Currently amended) The method as recited in claim [[4]] 1, wherein an N-Best algorithm is used in ranking the plurality of candidate answer occurrences, wherein the ranked list of supporting passages include at least one supporting passage having the first final confidence score over a predetermined N-best cutoff value.

6.	(Currently amended) The method as recited in claim [[4]] 1, wherein the plurality of candidate answer occurrences are ranked in an order of relevance to a particular candidate answer.

7.	(Original) The method as recited in claim 6, wherein the particular candidate answer occurs more than once in one or more supporting passages.

8.	(Original) The method as recited in claim 6, wherein at least two different candidate answers occur in a particular supporting passage.

9.	(Currently amended) A computer program product for ranking supporting passages in a question answering (QA) system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive an input question and a plurality of passages, wherein the plurality of passages are extracted from a document corpus by the QA system;
identify a plurality of candidate answer occurrences from the plurality of
passages, wherein at least two candidate answer occurrences are the same;
	assign a plurality of first local features to each candidate answer occurrence, wherein the plurality of first local features are assigned by a plurality of context dependent scorers, and each context dependent scorer assigns one first local feature to the each candidate answer occurrence; 
merge the plurality of candidate answer occurrences to generate a group of candidate answers, wherein each candidate answer is different, wherein the at least two same candidate answer occurrences are merged as one candidate answer;
assign a plurality of second local features and a plurality of nonlocal features to each candidate answer;
calculate a first final confidence score from the plurality of first local features for the each candidate answer occurrence;
calculate a second final confidence score from the plurality of second local features and the plurality of nonlocal features for the each candidate answer;
rank the group of candidate answers using a linear answer scoring model, wherein the group of candidate answers are ranked based on the second final confidence score;
rank the plurality of candidate answer occurrences using the linear answer scoring model, wherein the plurality of candidate answer occurrences are ranked based on the first final confidence score; and
present a ranked list of candidate answers and a ranked list of supporting passages for each candidate answer, in response to the input question, wherein the supporting passages correspond to the plurality of candidate answer occurrences.
10.	(Canceled)

11.	(Canceled) 

12.	(Original) The computer program product as recited in claim 9, wherein an N-Best algorithm is used in ranking the plurality of candidate answer occurrences, wherein the ranked list of supporting passages include at least one supporting passage having the first final confidence score over a predetermined N-best cutoff value.

13.	(Original) The computer program product as recited in claim 12, wherein the plurality of candidate answer occurrences are ranked in an order of relevance to a particular candidate answer.

14.	(Original) The computer program product as recited in claim 13, wherein the particular candidate answer occurs more than once in one or more supporting passages.

15.	(Original) The computer program product as recited in claim 13, wherein at least two different candidate answers occur in a particular supporting passage.

16.	(Currently amended) A system for ranking supporting passages in a question answering (QA) system, comprising:
		a processor configured to:
receive an input question and a plurality of passages, wherein the plurality of passages are extracted from a document corpus by the QA system;
	identify a plurality of candidate answer occurrences from the plurality of passages, wherein at least two candidate answer occurrences are the same;
	assign a plurality of first local features to each candidate answer occurrence, wherein the plurality of first local features are assigned by a plurality of context dependent scorers, and each context dependent scorer assigns one first local feature to the each candidate answer occurrence;
merge the plurality of candidate answer occurrences to generate a group of candidate answers, wherein each candidate answer is different, wherein the at least two same candidate answer occurrences are merged as one candidate answer;
assign a plurality of second local features and a plurality of nonlocal features to each candidate answer;
calculate a first final confidence score from the plurality of first local features for the each candidate answer occurrence;
calculate a second final confidence score from the plurality of second local features and the plurality of nonlocal features for the each candidate answer;
rank the group of candidate answers using a linear answer scoring model, wherein the group of candidate answers are ranked based on the
second final confidence score;
rank the plurality of candidate answer occurrences using the linear answer scoring model, wherein the plurality of candidate answer occurrences are ranked based on the first final confidence score; and
present a ranked list of candidate answers and a ranked list of supporting passages for each candidate answer in response to the input question, wherein the supporting passages correspond to the plurality of candidate answer occurrences.

17.	(Previously presented) The system as recited in claim 16, wherein the plurality of second local features are assigned by the plurality of context dependent scorers, and each context dependent scorer assigns one second local feature to the each candidate answer; the plurality of nonlocal features are generated from the plurality of second local features.

18.	(Canceled) 

19.	(Currently amended) The system as recited in claim [[18]] 16, wherein an N-Best algorithm is used in ranking the plurality of candidate answer occurrences, wherein the ranked list of supporting passages include at least one supporting passage having the first final confidence score over a predetermined N-best cutoff value.

20.	(Currently amended) The system as recited in claim [[18]] 16, wherein the
plurality of candidate answer occurrences are ranked in an order of relevance to a particular candidate answer; wherein the particular candidate answer occurs more than once in one or more supporting passages.

21.	(Previously presented) The method as recited in claim 1, wherein the plurality of context dependent scorers include a skip-n-gram scorer, a textual-alignment scorer, a bag-of-words scorer, a syntactic feature scorer, a semantic feature scorer, a logical form answer candidate scorer, a logical form pattern matcher answer scorer, a lexical string edit distance scorer, and a character string edit distance scorer.

Reasons for Allowance
Claims 1, 3, 5-9, 12-17, 19-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 9, 16 recite, in combination with the remaining elements, the uniquely distinct steps of: merge the plurality of candidate answer occurrences to generate a group of candidate answers, wherein each candidate answer is different, wherein the at least two same candidate answer occurrences are merged as one candidate answer; assign a plurality of second local features and a plurality of nonlocal features to each candidate answer; calculate a first final confidence score from the plurality of first local features for the each candidate answer occurrence; calculate a second final confidence score from the plurality of second local features and the plurality of nonlocal features for the each candidate answer; rank the group of candidate answers using a linear answer scoring model, wherein the group of candidate answers are ranked based on the second final confidence score;
rank the plurality of candidate answer occurrences using the linear answer scoring model, wherein the plurality of candidate answer occurrences are ranked based on the first final confidence score; and
present a ranked list of candidate answers and a ranked list of supporting passages for each candidate answer, in response to the input question, wherein the supporting passages correspond to the plurality of candidate answer occurrences. 
The closest prior art Cao et. Al. (US Pat No. 8,156,097), in view of Li et. Al. (US Pat No. 7,707,204), show substantially similar system for presenting questions that are relevant to a queried question based on clusters of topics and clusters of focuses of the questions. However, Cao’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 9, and 16. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3, 5, 6-8, 21; 12-15; and 17, 19, 20 are allowed at least by virtue of their dependency from claims 1, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153